i          i      i                                                                 i      i      i




                                 MEMORANDUM OPINION

                                         No. 04-10-00146-CR

                                          John MARTINEZ,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                      From the 187th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2008CR1513A
                            Honorable Raymond Angelini, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: March 3, 2010

DISMISSED

           John Martinez filed a notice of appeal seeking to appeal the trial court’s order deferring

Martinez’s adjudication in the underlying cause on March 31, 2009. The order was in accordance

with Martinez’s plea bargain agreement, and the record does not contain a trial court’s certification
                                                                                   04-10-00146-CR

showing Martinez has the right of appeal. Accordingly, the appeal is dismissed. See TEX . R. APP .

P. 25.2(d).

                                                     PER CURIAM

DO NOT PUBLISH




                                               -2-